Title: To George Washington from Colonel Robert Magaw, June 1777
From: Magaw, Robert
To: Washington, George



Sir
Flat Bush Long Island [N.Y.] June  1777

Your Excellency will receive this by Capt. Lieut. Randal of Genl Knox’s Regiment of Artillery who goes out on Exchange and can inform you of the state of the Prisoners on this Island. at the same time they bear their misfortune with proper Spirit & Magninimity we are surprized & concerned that not the least publick Provision has yet been sent in for our support. we are well informed that many of our Friends have been prevented sending supplies on information that every exigency would be relieved through Mr Pintard.
The first authentic information we received of his being in a publick Charecter was about the middle of May last, when he received a Bill of £600 St. which on a dividend would have amounted to about £4.10 ⅌ man This I suppose he has returned as he could not sell it.
I need not enlarge farther on this disagreeable Subject. I know your Excellys feelings of Humanity & that every thing in our favor will be done that the situation of Affairs & your important Occupations will admit of.
Ever since our Capture I had it in View to take the first Opportunity to recommend Capt. Lieut. Randal to your Excellency, in Justice to him & the Service I must beg leave to say that his Spirited & Officer-like

Conduct at Fort Washington on every occassion intitles him to perticular notice. I am with the greatest Respect Your Excellencys Most Obdt Hble Servant

Robt Magaw

